On 3 March 1995, the Full Commission filed an Opinion and Award in this matter awarding plaintiff temporary total and temporary partial disability compensation and medical expenses. The Full Commission's Opinion and Award was affirmed by the North Carolina Court of Appeals on 6 May 1996. Thereafter, the accrued compensation benefits were paid to plaintiff. Payment of interest on this compensation was delayed, but ultimately made without action by the Commission.
This matter is once again before the Full Commission upon Plaintiff's Motion for Sanctions, Penalty and Attorney's Fee. In Plaintiff's Motion, it is alleged that as of 29 November 1996, payments of temporary partial disability compensation have ceased with approximately sixty-six weeks of benefits remaining to be paid. Defendants do not dispute plaintiff's claim that she has not received benefits since 29 November 1996, but instead claim that payments were sent to, and returned from a former address of plaintiff's.
After careful consideration, Plaintiff's Motion is GRANTED with respect to penalties and interest. However, plaintiff has failed to show good ground in support of her Motion for Attorney's Fee pursuant to G.S. § 97-88.1 and, therefore, this portion of her Motion is DENIED.
Defendants are hereby ORDERED to pay the accrued amount of temporary partial disability compensation to plaintiff in a lump sum and to continue making payments pursuant to the Full Commission's 3 March 1995 Opinion and Award. Additionally, defendants are ORDERED to pay interest according to the terms of G.S. § 97-86.2 on the accrued amount of compensation due.
Further, defendants are ORDERED to pay ten percent (10%) penalty for all installments of compensation which are overdue by fourteen days or longer, to be determined from the date of receipt of this Order. G.S. § 97-18.
Finally, the payments of compensation and penalty are subject to the attorney's fee previously awarded to counsel for plaintiff, while the payment of interest is not, and shall be paid entirely to plaintiff.
Defendants shall pay the costs.
                                  S/ ____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ______________ COY M. VANCE COMMISSIONER
S/ ______________ DIANNE C. SELLERS COMMISSIONER